Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
It is hereby stipulated and agreed, by and between the parties hereto, subject to the approval of the court, as follows:
1. That the merchandise covered hereby was entered for consumption after February 27,1958, the effective date of Section 2 of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165); that none of the merchandise is identified on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act (T.D. 54521); that appraisement was accordingly made under section 402, Tariff Act of 1930, as amended by the Customs Simplification Act;
2. That at the time of exportation to the United States of the merchandise under consideration, said merchandise was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the following prices:
Chair No. 5 $103.48 each, net, packed F.O.B. Kobe.
” No. 601c $100.18 ” ” ” ” ”
” No. 700 $113.97 ” ” ” ” ”
” No. 707 $199.35 ” ” ” ” ”
3. That these appeals for reappraisement may be submitted for decision on this stipulation and are limited to the merchandise and the issues described above and are abandoned in all other respects.
On the agreed facts, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said values are:
$103.48 each, packed, f .o.b. Kobe for chair No. 5
$100.18 each, net, f .o.b. Kobe for chair No. 601c
$113.97 each, net, packed, f .o.b. Kobe for chair No. 700
$199.35 each, net, packed, f .o.b. Kobe for chair No. 707
Judgment will be rendered accordingly.